UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number:000-32891 1ST CONSTITUTION BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3665653 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2650 Route 130, P.O. Box 634, Cranbury, NJ (Address of Principal Executive Offices) (Zip Code) (609) 655-4500 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 13, 2015, there were 7,504,014 shares of the registrant’s common stock, no par value, outstanding. 1ST CONSTITUTION BANCORP FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) at March 31, 2015 and December 31, 2014 1 Consolidated Statements of Income (unaudited) for the Three Months Ended March 31, 2015 and March 31, 2014 2 Consolidated Statements of Comprehensive Income (unaudited) for the Three Months Ended March 31, 2015 and March 31, 2014 3 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Three Months Ended March 31, 2015 and March 31, 2014 4 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2015 and March 31, 2014 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 6. Exhibits 50 SIGNATURES 51 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. 1st Constitution Bancorp Consolidated Balance Sheets (Dollars in thousands) (Unaudited) March 31, 2015 December 31,2014 ASSETS CASH AND DUE FROM BANKS $ $ FEDERAL FUNDS SOLD / SHORT-TERM INVESTMENTS - - Total cash and cash equivalents INVESTMENT SECURITIES: Available for sale, at fair value HelHeld to maturity (fair value of $146,878 and $148,476at MarMarch 31, 2015 and December 31, 2014, respectively) Total investment securities LOANS HELD FOR SALE LOANS Less- Allowance for loan losses (7,364 ) ) Net loans PREMISES AND EQUIPMENT, net ACCRUED INTEREST RECEIVABLE BANK-OWNED LIFE INSURANCE OTHER REAL ESTATE OWNED GOODWILL AND INTANGIBLE ASSETS OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: DEPOSITS Non-interest bearing $ $ Interest bearing Total deposits BORROWINGS REDEEMABLE SUBORDINATED DEBENTURES ACCRUED INTEREST PAYABLE ACCRUED EXPENSES AND OTHER LIABILITIES Total liabilities SHAREHOLDERS’ EQUITY: Preferred stock, no par value; 5,000,000 shares authorized, none issued - - Common Stock, no par value; 30,000,000 shares authorized; 7,537,767 and 7,165,084 shares issued and 7,503,138 and7,134,174 shares outstanding as ofMarch 31,2015 and December 31, 2014, respectively Retained earnings Treasury Stock, 34,629 shares and 30,910 shares at March 31, 2015 and December 31, 2014, respectively ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 1 1st Constitution Bancorp Consolidated Statements of Income (Dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, INTEREST INCOME: Loans, including fees $ $ Securities: Taxable Tax-exempt Federal funds sold and short-term investments 25 55 Total interest income INTEREST EXPENSE: Deposits Borrowings Redeemable subordinated debentures 86 85 Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses NON-INTEREST INCOME: Service charges on deposit accounts Gain on sales of loans Income on Bank-owned life insurance Other income Total other income NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy expense Data processing expenses FDIC insurance expense Other real estate owned expenses 97 41 Merger-related expenses - Other operating expenses Total other expenses Income before income taxes INCOME TAXES 45 Net income $ $ NET INCOME PER COMMON SHARE: Basic $ $ Diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these financial statements. 2 1st Constitution Bancorp Consolidated Statements of Comprehensive Income (Dollars in thousands) (Unaudited) Three months ended March 31, Net Income $ $ Other comprehensive income: Unrealized holdinggains on securities available for sale Tax effect ) ) Net of tax amount 50 Pension liability - 63 Tax effect - ) Net of tax amount - 38 Reclassification adjustment for actuarial gains included in Income (1) ) - Tax effect (2) 18 - Net of tax amount ) - Total other comprehensive income 23 Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. Included in salary and employee benefit expense on the consolidated statements of income Included in income taxes on the consolidated statements of income 3 1st Constitution Bancorp Consolidated Statements of Changes in Shareholders’ Equity For the Three Months Ended March 31, 2015 and 2014 (Dollars in thousands) (Unaudited) (Dollars in thousands) Common Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive (Loss) Income Total Shareholders’ Equity Balance, January 1, 2014 $ $ $ ) $ ) $ Exercise of stock options and issuance of stock grants (31,800 shares) - - - Share-based compensation 37 - - - 37 Treasury stock purchased (3,891 shares) - - ) - ) Acquisition of Rumson Fair Haven Bank (1,019,223 shares) - - - Net Income for the three monthended March 31, 2014 - - - Other comprehensive income - - - Balance, March 31, 2014 $ $ $ ) $ ) $ Balance, January 1, 2015 $ $ $ ) $ $ Exercise of stock options(2,559 shares) 19 - - - 19 Share-based compensation - - - Treasury stock purchased (2,175 shares) - - ) - ) 5% Stock dividend declared March 2015 (359,662 shares) ) - - - Net income for the three months ended March 31, 2015 - - - Other comprehensive income - - - 23 23 Balance March 31, 2015 $ $ $ ) $ $ The accompanying notes are an integral part of these financial statements. 4 1st Constitution Bancorp Consolidated Statements of Cash Flows (Dollars in thousands) (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities- Provision for loan losses Depreciation and amortization Net amortization of premiums and discounts on securities Gains on sales of loans held for sale ) ) Originations of loans held for sale ) ) Proceeds from sales of loans held for sale Income on Bank – owned life insurance ) ) Share-based compensation expense 37 Decrease in accrued interest receivable (Increase)Decrease in other assets ) Increase (Decrease) in accrued interest payable 5 ) Increase (Decrease) in accrued expenses and other liabilities ) Net cashprovided by operating activities INVESTING ACTIVITIES: Purchases of securities - Available for sale ) - Held to maturity ) ) Proceeds from maturities and prepayments of securities - Available for sale Held to maturity Net increase in loans ) ) Capital expenditures ) ) Net cash received in the acquisition - Net cash (used in) provided byinvesting activities ) FINANCING ACTIVITIES: Exercise of stock options and issuance of stock grants 19 Purchase of Treasury Stock ) ) Net (Decrease)increase in demand, savings and time deposits ) Net increase in borrowings - Net cash provided by financing activities (Decrease) Increasein cash and cash equivalents ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURESOF CASHFLOW INFORMATION Cash paid during the period for - Interest $ $ Income taxes Non-cash investing activities statements. Acquisition of Rumson Noncash assets acquired : Investment securities available for sale $ Loans Accrued interest receivable Premises and equipment, net Goodwill Core deposit intangible Bank-owned life insurance Other assets Liabilities assumed : Deposits Advances from FHLB Other liabilities Common stock issued as consideration The accompanying notes are an integral part of these financial statement 5 1st Constitution Bancorp Notes To Consolidated Financial Statements March 31, 2015 (Unaudited) (1)Summary of Significant Accounting Policies The accompanying unaudited consolidated financial statements include 1st Constitution Bancorp (the “Company”), its wholly-owned subsidiary, 1st Constitution Bank (the “Bank”), and the Bank’s wholly-owned subsidiaries, 1st Constitution Investment Company of New Jersey, Inc., FCB Assets Holdings, Inc., 204 South Newman Street Corp., and 249 New York Avenue, LLC. 1st Constitution Capital Trust II, a subsidiary of the Company, is not included in the Company’s consolidated financial statements, as it is a variable interest entity and the Company is not the primary beneficiary.All significant intercompany accounts and transactions have been eliminated in consolidation and certain prior period amounts have been reclassified to conform to current year presentation.The accounting and reporting policies of the Company and its subsidiaries conform to accounting principles generally accepted in the United States of America (“U.S. GAAP”) and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) including the instructions to Form 10-Q and Article 8 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to such rules and regulations.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Company’s Form 10-K for the year ended December 31, 2014, filed with the SEC on March 26, 2015. In the opinion of the Company, all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the operating results for the interim periods have been included. The results of operations for periods of less than a year are not necessarily indicative of results for the full year. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of March 31, 2015 for items that should potentially be recognized or disclosed in these financial statements.The evaluation was conducted through the date these financial statements were issued. On April 6, 2015, the Company paid a five percent common stock dividend to shareholders of record on March 16, 2015.All common shares and per common share data presented in the consolidated financial statements and the accompanying notes below were adjusted to reflect the dividend. (2)Acquisition of Rumson-Fair Haven Bank and Trust Company On February 7, 2014, the Company completed its acquisition of Rumson-Fair Haven Bank and Trust Company, a New Jersey state commercial bank (“Rumson”), which merged with and into the Bank, with the Bank as the surviving entity. The merger agreement among the Company, the Bank and Rumson (the “Merger Agreement”) provided that the shareholders of Rumson would receive, at their election, for each outstanding share of Rumson common stock that they own at the effective time of the merger, either 0.7772 shares of the Company common stock or $7.50 in cash or a combination thereof, subject to proration as described in the Merger Agreement, so that 60% of the aggregate merger consideration consisted of cash and 40% consisted of shares of the Company’s common stock. The Company issued an aggregate of 1,019,223 shares of its common stock and paid $14.8 million in cash in the transaction. The merger was accounted for under the acquisition method of accounting and accordingly, assets acquired, liabilities assumed and consideration exchanged were recorded at preliminary estimated fair values as of the acquisition date. Rumson’s results of operations have been included in the Company’s Consolidated Statements of Income since February 7, 2014. 6 The following table summarizes the final fair value of the acquired assets and liabilities. (Dollars in thousands) Amount Consideration paid: Company stock issued $ Cash payment Total consideration paid Recognized amounts of identifiable assets and liabilities assumed at fair value: Cash and cash equivalents Securities available for sale Loans Premises and equipment, net Identifiable intangible assets Bank-owned life insurance Accrued interest receivable and other assets Deposits ) Borrowings ) Other liabilities ) Total identifiable assets Goodwill $ Accounting Standards Codification (“ASC”) Topic 805-10 provides that if the initial accounting for a business combination is incomplete by the end of the reporting period in which the combination occurs, the acquirer shall report in its financial statements provisional amounts for the items for which the accounting is incomplete. During the measurement period, the acquirer shall retrospectively adjust the provisional amounts recognized at the acquisition date to reflect new information obtained about facts and circumstances that existed as of the acquisition date that, if known, would have affected the measurement of the amounts recognized as of that date. During the measurement period, the acquirer also shall recognize additional assets or liabilities if new information is obtained about facts and circumstances that existed as of the acquisition date that, if known, would have resulted in the recognition of those assets and liabilities as of that date. The measurement period may not exceed one year from the acquisition date. All measurements for the Rumson acquisition have been completed as of December 31, 2014. The provisional amounts originally reported have been adjusted to reflect the review and completion of the fair value measurements.As a result of the completion of independent appraisals, the fair value of acquired real estate assets was reduced by approximately $639,000, deferred tax assets were increased by approximately $403,000 and goodwill was increased by approximately $236,000.These adjustments had an insignificant effect on the results of operations since the acquisition date. (3)Net Income Per Common Share Basic net income per common share is calculated by dividing net income by the weighted average number of common shares outstanding during each period. Diluted net income per common share is calculated by dividing net income by the weighted average number of common shares outstanding, as adjusted for the assumed exercise of potential common stock warrants, common stock options and unvested restricted stock awards (as defined below), using the treasury stock method. 7 The following tables illustrate the reconciliation of the numerators and denominators of the basic and diluted earnings per common share (EPS) calculations.Dilutive securities in the tables below exclude common stock options and warrants with exercise prices that exceed the average market price of the Company’s common stock during the periods presented.Inclusion of these common stock options and warrants would be anti-dilutive to the diluted earnings per common share calculation. (Dollars in thousands, except per share data) Three Months Ended March 31, Net Income Weighted- average shares Per share amount Basic earnings per common share: Net income $ $ Effect of dilutive securities: Stock options, warrants and unvested restricted stock awards Diluted EPS: Net incomeplus assumed conversion $ $ (Dollars in thousands, except per share data) Three Months Ended March 31, Net Income Weighted- average shares Per share amount Basic earnings per common share: Net income $ $ Effect of dilutive securities: Stock options, warrants and unvested restricted stock awards Diluted EPS: Net incomeplus assumed conversion $ $ For the three months ended March 31, 2015 and 2014, 69,800, and 91,660 options, respectively, were anti-dilutiveand were not included in the computation of diluted earnings per common share. (4)Investment Securities Amortized cost, gross unrealized gains and losses, and the estimated fair value by security type are as follows: (Dollars in thousands) Gross Gross March31, 2015 Amortized Unrealized Unrealized Fair Cost Gains Losses Value Available for sale U. S. Treasury securities and obligations of U.S. Government sponsored corporations (“GSE”) and agencies $ $
